WIDENER, Circuit Judge,
concurring:
Because I agree with the majority that a damages remedy for a minor dispute is “at odds with the structure and purpose of the RLA,” slip 190, I concur in the result. However, I disagree with the majority’s depending as it does on implied rights of action under the Railway Labor Act and suggesting the obtaining of damages for breach of contract of a no-strike clause in an arbitration proceeding before the Adjustment Board for a strike over a minor dispute. See maj. op. at 188-91, 191 n. 6.
In 1934, Congress created the statutory provision requiring compulsory arbitration before the Adjustment Board for minor disputes. See Railway Labor Act of 1934, 45 U.S.C. § 153. The compulsory arbitration provision forbade the use of a strike as a remedy for a minor dispute between a union and the railroad.1 Arbitration before the Adjustment Board was the only right or remedy available. I agree with the majority that the 1934 amendments to the Act imposed a duty upon the railroads and the unions to arbitrate their minor disputes, but I do not agree that it is necessary to imply a right of action to enforce this duty. See maj. 187-88.
As the majority correctly notes, the Supreme Court in Brotherhood of R.R. Trainmen v. Chicago River & Indiana R.R. Co., 353 U.S. 30, 77 S.Ct. 635, 1 L.Ed.2d 622 (1957), did not “say so directly” that an implied right of action or remedy exists under the Act to enforce the duty to arbitrate.2 Rather, it simply upheld its earlier conclusion in Brotherhood of R.R. Trainmen v. Howard, 343 U.S. 768, 72 S.Ct. 1022, 96 L.Ed. 1283 (1952), that the federal courts had jurisdiction and power to enforce the Railway Labor Act by injunction. Chicago River, 353 U.S. at 42, 77 S.Ct. 635. I would go no further than the Supreme Court has gone.
Moore v. Illinois Central R.R. Co., 312 U.S. 630, 61 S.Ct. 754, 85 L.Ed. 1089 (1941), overruled by, Andrews v. Louisville & Nashville R.R. Co., 406 U.S. 320, 92 S.Ct. 1562, 32 L.Ed.2d 95 (1972), presented a parallel issue regarding the Railway Labor Act. Moore involved an individual railroad employee’s suit against the railroad *192for damages due to wrongful discharge in violation of the collective bargaining agreement. See Moore, 312 U.S. at 631-32, 61 S.Ct. 754 (the aggrieved employee brought suit before exhausting his remedies under the Act). The Supreme Court, in Moore, construed the Act’s provisions for minor dispute resolution as optional rather than compulsory. See Moore, 312 U.S. at 635-36, 61 S.Ct. 754 (examining the language in 45 U.S.C. § 153(i) — “ ‘may be referred to ... the Adjustment Board’ ”). Despite contrary language by the Court in Moore, in 1965 this court held in Walker v. Southern Railway Co., 354 F.2d 950 (4th Cir. 1965), that Moore had been overruled by implication by Republic Steel Corp. v. Maddox, 379 U.S. 650, 85 S.Ct. 614, 13 L.Ed.2d 580 (1965). The Supreme Court, however, reversed this court in a per cu-riam opinion in Walker v. Southern Railway Co., 385 U.S. 196, 87 S.Ct. 365, 17 L.Ed.2d 294 (1966). Although the Court declined to overrule Moore in Walker, it did state that the “[provision for arbitration of a discharge grievance, a minor dispute, is not a matter of voluntary agreement under the Railway Labor Act; the Act compels the parties to arbitrate minor disputes before the National Railroad Adjustment Board established under the Act.” Walker, 385 U.S. at 198, 87 S.Ct. 365.
Later, in Andrews v. Louisville & Nashville R.R. Co., 406 U.S. 320, 92 S.Ct. 1562, 32 L.Ed.2d 95 (1972), the Court explicitly overruled Moore holding that “the notion that the grievance and arbitration procedures provided for minor disputes in the Railway Labor Act are optional, to be availed of as the employee or carrier chooses, was never good history and is no longer good law.” Andrews, 406 U.S. at 322, 92 S.Ct. 1562. Applicable to this case are the Court’s statements that “in some situations the Act makes the [RLA] remedy exclusive,” and “[i]n such a case [as here] the proceeding afforded by 45 U.S.C. § 153 First(i) will be the only remedy available to the aggrieved party.” Andrews, 406 U.S. at 325, 92 S.Ct. 1562 (emphasis added) (meaning that compulsory arbitration for minor disputes is the only remedy available).
It is significant that the Court did not state in the Chicago River decision, or in any subsequent decision, that an “implied right of action” is available under the Act for minor disputes. Despite its acknowledgment that “[the Court] did not say[an implied right of action exists under the RLA] directly,” maj. 188, the majority insists upon labeling the Supreme Court’s holding in Chicago River as the Court’s recognition of an implied right of action under the Act. I suggest that no support for this conclusion exists.
I am more troubled by the majority’s suggestion that the railroad may obtain money damages in arbitration before the Adjustment Board for the union’s breach of a no-strike clause in the parties’ collective bargaining agreement. See slip 191 n. 6. Although not explicitly defined in the Railway Labor Act, it is well established that a minor dispute is one which turns on the application of the parties’ collective bargaining agreement’s terms. See Elgin, Joliet & E. Ry. Co. v. Burley, 325 U.S. 711, 723, 65 S.Ct. 1282, 89 L.Ed. 1886 (1945). Grievances for actions like wrongful discharge or other disputes regarding the interpretation of a collective bargaining agreement are minor disputes which must be arbitrated before the Adjustment Board. See Andrews, 406 U.S. at 323-24, 92 S.Ct. 1562 (1972). In the case before us, the minor dispute is about “one aspect of the railroad’s work assignment authority under the collective bargaining agreement.” Maj. 183. The majority recognizes that there is a minor, not major, dispute in this case, but then goes on to suggest that the union’s breach of the no-strike clause by striking might also qualify as a minor dispute to be arbitrated before the Adjustment Board. See maj. 191 n. 6. I disagree with this suggestion.
The Adjustment Board may award monetary damages for a minor dispute, like *193one for wrongful discharge, see 45 U.S.C. § 153(o), however, the suggestion that money damages could be awarded in arbitration before the Adjustment Board for a strike occasioned by a minor dispute is not supported within the Railway Labor Act’s statutory scheme. The union may not strike over a minor dispute; it must resolve the dispute in arbitration as dictated by the Railway Labor Act. That union members illegally engaged in a strike over a minor dispute in violation of their statutory duty to arbitrate was not a “dispute[ ] between an employee or group of employees and a carrier or carriers growing out of grievances or out of the interpretation or application of agreements concerning rates of pay, rules, or working conditions” under 45 U.S.C. § 153(i), as was held in Louisville & Nashville R.R. Co. v. Brown, 252 F.2d 149, 154 (5th Cir.1958) (explaining that the legality of a strike over a minor dispute is not a dispute for the Adjustment Board, but that the courts have jurisdiction to enjoin such illegal strikes).
Finally, I note that the case the majority relies upon, Local 553, Transp. Workers Union of Am. v. Eastern Air Lines, Inc., 695 F.2d 668 (2d Cir.1982), in my opinion, does not stand for the proposition that a union’s strike over a minor dispute in violation of a no-strike clause constitutes the type of minor dispute to be adjudicated by the Adjustment Board. Rather, in its discussion of determining whether a dispute is a major disputé or a minor dispute, the Second Circuit recognized that “[i]f a carrier proposes to take action arguably permitted by the contract, opposition by the union based on a differing interpretation of the contract is a minor dispute subject to binding adjudication by the appropriate Adjustment Board, which can interpret contract clauses and award monetary damages.” Local 553, 695 F.2d at 674-75. Because engaging in a strike over a minor dispute is forbidden by the Railway Labor Act, see Chicago River, 353 U.S. at 39-42, 77 S.Ct. 635, such a strike is not a matter of differing interpretations of a contract. It is not a minor dispute.

. The unions conceded their right to strike over minor disputes, and did so as a contribution to the national transportation system. See Brotherhood of R.R. Trainmen v. Chicago River & Indiana R.R. Co., 353 U.S. 30, 36-39, 77 S.Ct. 635, 1 L.Ed.2d 622 (1957) (examining the legislative history in Congress).


. Apparently, the phrase "implied right of action” or "implied cause of action” was first used in this context in CSX Transp. Inc. v. Marquar, 980 F.2d 359, 363-64 (6th Cir.1992) (stating that the Supreme Court implied a right of action under the Act for a union's illegal strike by holding that federal courts could compel compliance with the Act).